EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nick DiCeglie on 2/26/2021.


The application has been amended as follows:

Claims 23-24, 29, 30 and 35-84 have been cancelled.

In claim 20, at line 1, the term “alopecia” has been deleted and replaced with  --alopecia in a person in need thereof--.
In claim 20, line 3, the phrase  “the person in need thereof” has been deleted and replaced with   --said person--.
In claim 20, at line 5, the term  “a.)” has been deleted and replaced with  --a.) a--.
In claim 20, at line 6, the phrase  “inhibitors which inhibit” has been deleted and replaced with  --inhibitor which inhibits--.
In claim 20, at line 7, the phrase  “inhibitors are” has been deleted and replaced with   --inhibitor is--.
In claim 20, at line 8, the term  “androtenedione” has been deleted and replaced with  --androstenedione--.
 In claim 20, at line 9, the phrase  “aromatase inhibition exhibiting extracts of rapeseed,” has been deleted and replaced with  --an aromatase inhibiting extract of rapeseed;--.
In claim 20, at line 14, the term “and” has been deleted.
In claim 20, at line 15, the term  “,” has been deleted and replaced with  --, and--.

In claim 21, at line 1, the term “aromatase” has been deleted and replaced with  --at least one aromatase--.	
	Claim 25 has been amended as:

	-----------------
	25.	The method according to claim 20, wherein (i) is a combination of a.) a chemical synthetic aromatase inhibitor; and b.) an aromatase inhibiting extract of rapeseed.
	 ---------------

Conclusion
Claims 20, 21, 25, 27 and 31 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/AMY L CLARK/Primary Examiner, Art Unit 1699